Citation Nr: 1825809	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for a right wrist disability.

2.  Entitlement to a higher initial rating in excess of 10 percent for a left wrist disability.

3.  Entitlement to a higher initial rating in excess of zero percent (noncompensable) for a right thumb disability.

4.  Entitlement to a higher initial rating in excess of zero percent (noncompensable) for a left thumb disability.

5.  Entitlement to a higher initial rating in excess of zero percent (noncompensable) for essential bilateral hand tremors.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to January 2014.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Due to the Veteran's place of residence, the RO in St. Petersburg, Florida, performed additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided with a VA medical examination to determine the severity of his service-connected disabilities in October 2013.  The Veteran claims that his disabilities have worsened since that time.  A remand is necessary to schedule an additional VA examination to determine the current severities of the Veteran's service-connected disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed wrist, thumb, and bilateral tremor disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral wrist, thumb, and tremors disabilities.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of the disabilities must be noted in the report, including ranges of motion of the wrists.  The examiner is requested to test the ranges of motion for the wrists in active motion, passive motion, weight-bearing, and nonweight-bearing. 

The examiner is to perform all required testing to determine the severities of the Veteran's bilateral thumb and hand tremor disabilities.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Then, readjudicate the claims on appeal.   If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




